Citation Nr: 0215064	
Decision Date: 10/25/02    Archive Date: 11/01/02

DOCKET NO.  01-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a low 
back injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
injury.

3.  Entitlement to an effective date prior to October 6, 
2000, for the grant of service connection for bilateral 
hearing loss.

4.  Entitlement to an effective date prior to October 6, 
2000, for the grant of service connection for tinnitus.  

(De novo adjudication of the issues of entitlement to service 
connection for residuals of a low back injury and residuals 
of a neck injury will be addressed in a separate decision of 
the Board).  



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for bilateral 
hearing loss and tinnitus, effective October 6, 2000; and 
denied service connection for degenerative disc disease of 
the lumbar spine and the cervical spine.  

The Board notes that the RO previously denied service 
connection for residuals of a low back injury and residuals 
of a cervical spine injury in a January 1990 rating decision.  
The Board finds that both of these claims relate to service 
connection for lumbar and cervical spine disabilities.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997) (changes in the 
nomenclature used in multiple claims for disability 
compensation, and the adjudication of those claims, does not 
alter the identity of the underlying disability).  Hence, 
even though the RO did not consider the claims on the basis 
of new and material evidence in the May 2001 rating decision, 
the Board has construed the issues in this manner, and has 
characterized the disabilities as "residuals of a low back 
injury" and "residuals of a neck injury."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board is undertaking additional development on the issues 
of de novo consideration of entitlement to service connection 
for residuals of a low back injury and residuals of a neck 
injury pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2) 
(2002)).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  

In a January 2002 rating decision, the RO denied service 
connection for arthritis.  The veteran filed a notice of 
disagreement with this determination in February 2002, and a 
statement of the case was issued to him in March 2002.  At 
this time, a substantive appeal has not been associated with 
the file.  Hence, this issue is not presently before the 
Board and will not be addressed in this decision.  
Nevertheless, to the extent that the veteran is claiming 
entitlement to service connection for arthritis of the lumbar 
spine and the cervical spine, the Board notes that these 
disabilities would be considered the same as the claims 
currently before the Board.  See Ashford, supra.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  By an unappealed decision entered in January 1990, the RO 
denied the veteran's original claims for service connection 
for residuals of a low back injury and residuals of a neck 
disability.  

3.  Additional evidence pertaining to the veteran's back 
received since the January 1990 RO decision, considered in 
conjunction with the record as a whole, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  

4.  The veteran's claim for service connection for bilateral 
hearing loss and tinnitus was received by the RO on October 
6, 2000.  


CONCLUSIONS OF LAW

1.  The January 1990 rating decision that denied service 
connection for residuals of a low back injury and residuals 
of a cervical spine injury is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).  

2.  The additional evidence pertaining to the back received 
subsequent to the January 1990 rating decision is new and 
material, and the claim for service connection for residuals 
of a low back injury is reopened.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

4.  The additional evidence pertaining to the neck received 
subsequent to the January 1990 rating decision is new and 
material, and the claim for service connection for residuals 
of a neck injury is reopened.  38 U.S.C.A. §§ 5103A, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).  

5.  An effective date prior to October 6, 2000, for the grant 
of service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 5103A, 5107. 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400(b) (2001).  

6.  An effective date prior to October 6, 2000, for the grant 
of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 5103A, 5107. 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400(b) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
Duty to assist requirements for claimants trying to reopen a 
finally decided claim were also promulgated.  66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified at 3.159(c)(1)-
(3)).  The provisions of these regulations were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45,620.  Since the veteran's claim to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
provisions, as noted at 38 C.F.R. § 3.159 above, are not 
applicable to the veteran's claim to reopen.  Nevertheless, 
the duty to assist provisions of the VCAA as well as the duty 
to inform provisions are applicable to this aspect of the 
veteran's claim.  

Since the VCAA eliminated the "gatekeeping" function in the 
VA claims process imposed by the standard for a well-grounded 
claim, see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. 
Cir. 2000), and modified the duties to notify and assist, the 
VCAA and its implementing regulations may be more favorable 
to the veteran.  Holliday, 14 Vet. App. 280 (2001); see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where the law or 
regulation governing the case changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal has been concluded, the version most favorable to the 
veteran will apply).  Under the circumstances, the Board will 
apply the VCAA to the veteran's claims.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, a statement of the case, and VA letters 
to the veteran, apprised him of the law applicable in 
adjudicating the appeal, the reasons and bases for VA's 
decisions, the information and evidence needed to 
substantiate the claims, and the development actions of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
March 5, 2001 letter, the RO explained to the veteran what 
evidence had been received and asked him to submit any 
additional evidence in support of his claims.  In March 2001, 
the veteran responded that he did not have any additional 
evidence to support in his claims.  

The correspondence in the file reflects that the appellant's 
representative received copies of the documents cited above.  
There is no indication that these documents were returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate his claims.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  He was offered the opportunity to appear 
at a VA examination, but he declined.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
claimant and the representative, and has enhanced its duty to 
assist a claimant in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
claimant will apply].  
VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

I.  New and Material Evidence

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In a January 1990 rating decision, the RO denied the 
veteran's original claim for service connection for neck and 
low back disabilities, based on a finding that there was no 
evidence that any currently diagnosed disability was incurred 
in or aggravated by the veteran's active military service.  
The evidence of record at the time the decision was made 
included his service medical records and a statement from a 
fellow serviceman who remarked that the veteran had fallen 
while working in the rail yards.  He injured his back but was 
unable to go to the hospital.  Service medical records 
indicated that in December 1941, the veteran injured his neck 
while playing football.  An X-ray was negative and a neck 
sprain was diagnosed.  An August 1974 report indicated that 
the veteran injured his back while he was working for the 
Post Office.  The RO determined that the veteran's current 
neck and low back disorders were not shown to be due to his 
active military service.  The veteran was informed of the 
RO's January 1990 decision, and he filed a notice of 
disagreement with the determination.  A statement of the case 
was issued in November 1990, however, he did not perfect an 
appeal.  Hence, the January 1990 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).  

In October 2000, the veteran sought to reopen his claim.  He 
submitted a letter from D.W.S., M.D. (Dr. S.), dated in 
August 2000.  The veteran reported a history of a back injury 
in service while he was working on the railroad trestle.  Dr. 
S. stated that he examined the veteran and concluded that the 
veteran had limited range of motion in the neck and X-rays 
showed degenerative disc disease in the lumbar spine.  Dr. S. 
opined that the veteran's current "back pain" was due to 
his injury in service.  He did not provide separate opinions 
with regards to the neck and the low back.  

When the veteran's initial claim for service connection for a 
low back and neck disabilities was denied in January 1990, 
there was no evidence of chronic neck and low back 
disabilities that were related to an injury in service.  The 
additional evidence received includes an opinion relating the 
veteran's current "back" disabilities to an injury in 
service.  While the opinion does not clearly discuss a neck 
disability, construing the evidence in favor of the veteran, 
the Board finds that this evidence constitutes new and 
material evidence because it was not before the RO in 1990, 
bears directly and substantially upon the specific matter 
under consideration as it demonstrates a possible nexus 
between current disabilities and service, and is neither 
cumulative nor redundant.  Therefore, it may be concluded 
that the additional evidence is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  See 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).  Accordingly, the claims for service 
connection for residuals of a low back injury and residuals 
of a neck injury are reopened.  To this extent, the appeal is 
granted.  The veteran's attorney has argued that the 
additional evidence submitted is sufficient upon which to 
grant the benefits sought.  The Board disagrees.  Hence, as 
noted in the Introduction above, further development is 
needed before de novo review of these claims is accomplished.  

II.  Earlier Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A § 5110 
(West 1991); 38 C.F.R. § 3.400(b)(2) (2001) (emphasis added).  

The veteran's claim for service connection for bilateral 
hearing loss and tinnitus was stamped received by the RO on 
October 6, 2000.  There is no basis in the record to 
establish the assignment of an earlier effective date for the 
grant of benefits.  There is no document in the file that was 
received prior to October 6, 2000, that could be construed as 
an informal claim for benefits.  See 38 C.F.R. § 3.155(a) 
(2001).  

The veteran's only argument is that his claim was mailed by 
his attorney on September 22, 2000 and this is the 
appropriate effective date for the grant of service-connected 
benefits for bilateral hearing loss and tinnitus.  In a June 
2001 letter, the veteran's attorney asserted that a three-day 
mailing period is acknowledged for the receipt of mailed 
documents.  He also cites to 38 C.F.R. § 20.305(a) and two 
cases, Davis v. Brown, 7 Vet. App. 298 (1994) and Linville v. 
West, 165 F.3d 1382 (Fed. Cir. 1999) to support his argument.  
However, the Board finds that the argument to be 
unpersuasive.  Davis and Linville both dealt with matters 
that had a filing deadline for a document.  Additionally, the 
postmark rule found in 38 C.F.R. § 20.305(a) also pertains to 
a deadline for filing a document.  There is no such rule for 
filing a claim for benefits in this case.  In fact, in 
Linville, the Federal Circuit noted that the Secretary 
correctly pointed out that 38 C.F.R. § 20.305(a) is limited 
to documents that have a required filing date.  See Linville 
at 1385.  

In contrast, as is the case here, a claim for compensation 
benefits filed more than a year after a veteran's separation 
from active service may be filed at any time.  Hence, the 
attorney's arguments are without merit.  Additionally, the 
Board notes that in Davis, the Court discussed that the 
Federal Circuit has repeatedly stated that the plain meaning 
of statutory language is expressed by the ordinary meaning of 
the words used.  See Davis at 301.  The language contained in 
38 C.F.R. § 3.400 is clear and unambiguous.  It states that 
the effective date of award of compensation benefits based on 
an original claim is the date of receipt of the claim.  
Hence, there is no basis upon which to grant an earlier 
effective date for the award of service connection for 
bilateral hearing loss and tinnitus.  



ORDER

New and material evidence has been submitted, the claim for 
service connection for residuals of a low back injury is 
reopened, and the appeal is granted to this extent.  

New and material evidence has been submitted, the claim for 
service connection for residuals of a neck injury is 
reopened, and the appeal is granted to this extent.  

An effective date prior to October 6, 2000, for the grant of 
service connection for bilateral hearing loss is denied.

An effective date prior to October 6, 2000, for the grant of 
service connection for tinnitus is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

